        Case 1:07-cr-00003-SHS Document 864
                                        863 Filed 09/21/20
                                                  09/18/20 Page 1 of 1




                            SUSAN C. WOLFE, ESQ.
                                Law office of Susan C. Wolfe
                                 1700 Broadway, 41st Floor
                                  New York, York 10019


Tel:   (917) 209-0441                                       Diane Fischer,
Email: scwolfe@scwolfelaw.com                               of Counsel



                                                 September 17, 2020
Hon. Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
By ECF


Re: United States v. Hibah Lee , 07-cr-03 (SHS)

Dear Judge Preska:

I am writing to request permission to file Petitioner’s reply memorandum in support
of his pending §2255 Petition by October 21, 2020. I realize that that is a long time
to take for a reply. However, the government filed its response five weeks after the
originally scheduled date, and, coming out of the summer shutdown, almost every
one of my cases has a significant deadline in September and October.

I therefore respectfully request permission to file a reply on or before October
21,2020.

Thank you for your consideration.

                                                 Very truly yours,

                                                       s/

                                                 SUSAN C. WOLFE


The extension request is approved.
SO ORDERED.

Dated: Sept. 21, 2020
                                                     ___________________________
                                                     LORETTA A. PRESKA, U.S.D.J.
